DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on March 09, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 1 and 8, the limitation “wherein a tensile storage elastic modulus of the third insulator is 1.0 x 109 Pa or greater, up to 1.0 x 1010 Pa, at 0°C, and 1.0 x 106 Pa or greater, up to 6.0 x 108 Pa, at 130°C” fails to clearly define what the exact structure of the third insulator is. The claimed property appears to be obtained by some specific measurements under some conditions as disclosed in [0019] and [0070]-[0072]. However, it is not clear how such a measurement defines the claimed final device. Initially, the measurement is based on JIS K7244-1 (ISO 6721) without specifying any particular version/year. It is not clear what the exact guideline is the measurement based on. Further, the insulators 21 and 22 are removed in order to cut out a size of 10 mm x 50 mm of the insulator 24 for measurement. It is not clear how a piece of the insulator 24 can represent the entire insulator 24 to define the recited tensile storage elastic modulus unless the insulator 24 is entirely homogeneous but not explicitly specified. Further, the measurement requires a certain device as disclosed in [0071]. It is not clear whether some parameters including the specified device are required to obtain the recited tensile storage elastic modulus. Without specifying all the critical controlling parameters, it is not clear how the recited limitation defines the claimed device. Further the limitation “mechanical loss tangent” is similarly rejected as above. Thus, the limitation renders the claims indefinite and clarification is required.			As to claims 2 and 3, the recited “thermal cycle test” fails to specify some other parameters to clearly define the test. In view of Critical parameters of thermal cycling testing by TRelic, many parameters and options exist in a thermal cycle test and should be tailored according to the application. One critical parameter is the change rate between the temperature limits that affects how the tested material is heated. This is clearly missing in the Specification and the claim and therefore it is not clear how the recited “thermal cycle test” properly defines the claimed device. Many other parameters such as all of the materials in the claimed device should also determine whether the device can be lit or not under the thermal cycle test but are not specified. Thus, the limitation renders the claims indefinite and clarification is required.					As to claims 10, 11, 12, and 13, the limitations “mechanical loss tangent”, “humidity”, and “water-absorption coefficient” are similarly rejected in view of the issues raised in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0114928 A1 to Messere et al. (“Messere”).		As to claim 2, Messere discloses a light emitting device comprising: a first insulator (1a), which is transparent to light; a first conductor layer (2a), which is provided on a surface of the first insulator (1a); a second insulator (1b), which is transparent to light and arranged to oppose the first conductor layer (2a); a light emitting element (4), which is arranged between the first insulator (1a) and the second insulator (1b) and connected to the first conductor layer (2a); and a third insulator (3), which is transparent to light and arranged between the first insulator (1a) and the second insulator (1b) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0196, ¶ 0197, ¶ 0198, ¶ 0199, ¶ 0202, ¶ 0203, ¶ 0207, ¶ 0216), wherein, after a thermal cycle test, in which one minute of exposure in an environment with a temperature of 25°C, five minutes of exposure in an environment with a temperature of −40°C, one minute of exposure in the environment with the temperature of 25°C., and exposure in an environment with a temperature of 110°C are carried out every five minutes, is performed 100 times, in a state in which the light emitting element is unlit, the light emitting element can be lit.							As to claim 3, Messere further discloses wherein, after a thermal cycle test, in which one minute of exposure in an environment with a temperature of 25°C, five minutes of exposure in an environment with a temperature of −40°C, one minute of exposure in the environment with the temperature of 25°C, and exposure in an environment with a temperature of 110°C are carried out every five minutes, is performed 1000 times, in a state in which the light emitting element is unlit, the light emitting element can be lit.	
Further, the claim limitation “thermal cycle test” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).	

Response to Arguments
Applicant's arguments filed on March 09, 2022 have been fully considered but they are not persuasive. Applicants argue “the person would have understood that the tensile elastic storage modulus is a physical property of the third insulator…are typically limited to editorial changes and/or updates necessary to reflect modern terminology and/or technology…(e.g., sample size, fixture dimensions, and test conditions) associated with the international standard remains unchanged between versions.”		This is not found persuasive because it is noted that the rejection above clearly recognizes the tensile elastic storage modulus is a physical property. However, the issue is raised when using such a physical property to define the claimed third insulator. It is not clear whether there is any evidence to support that the difference between versions/years of the international standard is merely limited to editorial changes and it is not clear what are considered to be “updates” necessary to reflect modern terminology and/or technology. It is not clear whether such “updates” would define and arrive different parameters and results based on different versions/years. For example, Abe (JP 2007-265533 A) clearly discloses “The ten-point average roughness Rzjis is the ten-point average roughness Rz in JIS B 0601 (1994), deleted in JIS B 0601 revised in 2001, and the ten-point average roughness Rzjis as a reference value.” Thus, without defining the versions/years, it is not clear what the exact guideline is the measurement based on.											Further, it appears at least different sample sizes, test conditions, measurement devices are applied even when the same JIS K7244-1 (ISO 6721) is applied. As disclosed by Muto et al. (JP 2018-036468 A), a dynamic viscoelasticity measuring apparatus is different from the dynamic viscoelasticity measuring apparatus disclosed in [0071] of the Specification. It is further noted that the frequency and temperature rise are also different (See Muto et al. [Glass transition temperature of cured product]). Muto et al. (JP 2018-022054 A) further discloses the frequency, sample size, and temperature rise are also different (See Muto et al. [Glass transition temperature of cured product]). Furthermore, Inoue et al. (WO 2015162901 A1) discloses the measurement device, temperature increase, and temperature range are different from the disclosed elements in the Specification (See Inoue et al. “Heat-resistant”). Lastly, Amagai et al. (JP 2015-023100 A) discloses the temperature range and measurement device are different from the disclosed elements in the Specification (See Amagai et al. [Measurement of storage modulus (E’)]. Therefore, it is clear that even when the same JIS K7244-1 is applied, many different parameters are applied and the values cannot be clearly defined without specifying these parameters in the claim.	
Applicants further argue “the 10 mm x 50 mm sample of the third insulating layer would have been accepted to have properties…which are representative of the third insulating layer, as a whole…if not thousands of light emitting devices…entirely homogeneous.” This is not found persuasive because there is no evidence that the measurement results are the same when the material has a different or any dimension cut from a specimen. One example is an ingot having a single crystal structure forming multiple wafers. As disclosed by Veirman et al. (US 2016/0187278 A1), defects and impurities are not uniformly distributed in an ingot and therefore the electric and mechanical properties of wafers or portions from the same ingot vary considerably (See [0004]). Thus, since there is no evidence that the specimen has a uniform property throughout, it is clear picking one portion of the specimen used as a component in a device has different properties than the properties of the specimen measured under the protocol. 
Applicants further argue “claims 2 and 3 recite (i) the materials included in the light emitting device, (ii) the temperatures…, and (iii) can be lit or not…, which are clearly tailored to be present inventors’ desired application.” This is not found persuasive because claims 2 and 3 clearly do not recite any specific materials which may define the CTEs between the materials and possible failure between the materials. Further, as stated in the rejection, one critical parameter is the change rate between the temperature limits that affects how the tested material is heated in view of Critical parameters of thermal cycling testing by TRelic. This is clearly missing in the Specification and the claim and therefore it is not clear how the recited “thermal cycle test” properly defines the claimed device and determine whether the light emitting element can be lit or not.
Applicants further mentioned JP 2018-16165 is incorporated by reference that defines the measurement method. However, this appears to be an erroneous patent number that is not found and not on record. 
Applicants further argue “without any citation or explanation to support why Messere would have met those limitations.” This is not found persuasive because the rejection clearly specifies the claim limitation “thermal cycle test” specifies an intended use or field of use that is met by Messere.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Igarashi et al. (US 2013/0244029 A1). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815